           Case 1:20-cv-00839-LLS Document 7 Filed 07/22/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                         20-CV-0839 (LLS); 20-CV-0992 (LLS)
 IN RE: JAMES TRUELL
                                                                ORDER OF DISMISSAL

LOUIS L. STANTON, United States District Judge:

       Plaintiff James Truell, currently detained on Rikers Island, is proceeding pro se and in

forma pauperis (IFP). The Court’s docket shows that he has three cases pending in this District:

Terry, et al. v. City of New York, 19-CV-9688 (LGS); Truell v. City of New York, 20-CV-0839

(LLS); and Truell v. City of New York, 20-CV-0992 (LLS).

       According to the Clerk’s Office, $350 was deducted from Plaintiff’s prisoner account to

cover the filing fee for No. 19-CV-9688, in which there are three plaintiffs, 1 and another $350

was deducted from Plaintiff’s prisoner account to cover the filing fee for No. 20-CV-0992, in

which he is the sole plaintiff. Because Plaintiff has not yet been granted IFP status in 20-CV-

0839, no deductions have been taken from his prisoner account for that case. 2


       1
          Although the Second Circuit has not reached the issue, the Third, Seventh, and Eleventh
Circuits have held that the Prison Litigation Reform Act, 28 U.S.C. § 1915, requires each
prisoner to pay a full filing fee, regardless of whether the prisoner has joined with others to file
in one case or is proceeding as the sole plaintiff. See, e.g., Hagan v. Rogers, 570 F.3d 146, 155
(3d Cir. 2009); Boriboune v. Berge, 391 F.3d 852, 855 (7th Cir. 2004); Hubbard v. Haley, 262
F.3d 1194, 1197 (11th Cir. 2001), cert. denied sub nom. Hubbard v. Hopper, 534 U.S. 1136
(2002); Miller v. Annucci, No. 18-CV-37 (CM) (S.D.N.Y. Feb. 27, 2018) (noting that Hubbard,
Hagan, and Boriboune are “consistent with the Second Circuit’s recognition that the PLRA was
intended to deter the filing of frivolous lawsuits by prisoners,” and that allowing prisoners to
“split the cost of one filing fee between them would undermine the deterrent effect of the PLRA
filing fee requirement” (quoting Ashford v. Spitzer, No. 08-CV-1036, 2010 U.S. Dist. LEXIS
147041, at *13 (N.D.N.Y. Mar. 16, 2010))). But see In re Prison Litig. Reform Act, 105 F.3d
1131, 1138 (6th Cir. 1997) (declaring in an administrative order that “any fees and costs that the
district court or the court of appeals may impose shall be equally divided among all the
prisoners”); see also Talley-Bey v. Knebl, 168 F.3d 884, 887 (6th Cir. 1999) (holding that costs
assessed under 1915(f) must be apportioned equally among prisoner plaintiffs).
       2
         In this Court, deductions do not commence until IFP status is granted, at which point the
Court orders the agency having custody of a prisoner to forward payments from the prisoner’s
account to the Clerk of Court each time the amount in the prisoner account exceeds $10, until the
           Case 1:20-cv-00839-LLS Document 7 Filed 07/22/20 Page 2 of 3




       On June 15, 2020, the Court received a letter from Plaintiff in which he states that

another Rikers detainee submitted the complaints assigned Dkt. Nos. 20-CV-0839 and 20-CV-

0992 in his name, without his knowledge or consent. Plaintiff asks that those two cases be

closed. Plaintiff further asserts that $700 in filing fees was deducted from his prisoner account to

cover filing fees for 20-CV-0839 and 20-CV-0992, and he asks that the $700 be returned to him.

       The Court construes Plaintiff’s letter as a request to voluntarily dismiss 20-CV-0839 and

20-CV-0992 under Rule 41(a) of the Federal Rules of Civil Procedure. Because Plaintiff asserts

that he did not file those cases, the Court grants that request.

       The Court has determined, however, that Plaintiff is entitled to the return of $350, not

$700. Plaintiff was charged $350 for No. 19-CV-9688, but in his letter, he does not appear to

disavow his participation in that case. Moreover, Plaintiff and members of his family have

submitted multiple letters in No. 19-CV-9688, which strongly suggests that Plaintiff is a knowing

participant in that matter. (See ECF 15, 18, 25, 29, 38).

       In summary: (1) Plaintiff is not entitled to a refund in connection with Dkt. No. 19-CV-

9688, because he has consented to participate in that case; (2) Plaintiff was not charged the filing

fee for No 20-CV-0839; and (3) Plaintiff was charged $350 for 20-CV-0992, a case that he

claims he did not file. Accordingly, Plaintiff is entitled to the return of $350 for 20-CV-0992.

       Finally, it appears that Plaintiff’s address has changed. The Court’s docket shows

Plaintiff’s address to be the George R. Vierno Center (GRVC) on Rikers Island. According to the

New York City Inmate Lookup System, Plaintiff is currently housed at the Otis B. Bantam



filing fees are paid. 28 U.S.C. § 1915(b)(2); see also In the Matter of the Prison Litigation
Reform Act, Second Amended Standing Order, M10-468 (S.D.N.Y. May 26, 2010) (requiring
agencies to calculate and remit the statutory fees for litigants in their custody).



                                                   2
            Case 1:20-cv-00839-LLS Document 7 Filed 07/22/20 Page 3 of 3




Center (OBCC). The Clerk of Court is directed to mail this order to the following address: James

Truell, 8950000321, Otis B. Bantam Center, 16-00 Hazen Street, East Elmhurst, N.Y. 11370.

Within thirty days from the date of this order, Plaintiff must update his address with the Court by

submitting a change of address bearing the docket numbers of all three cases. Once Plaintiff

confirms that O.B.C.C. is his current mailing address, the Clerk of Court will issue a check to

Plaintiff in the amount of $350 — because he was charged a filing fee for No. 20-CV-0992, a

case he claims that he did not file — and mail it to him via certified mail.

                                          CONCLUSION

         The Clerk of Court is directed to docket a copy of this order in both cases, mail a copy of

this order to Plaintiff, and note service on the docket. The complaints in 20-CV-0839 and 20-CV-

0992 are voluntarily dismissed under Fed. R. Civ. P. 41(a).

         Once Plaintiff confirms that O.B.C.C. is his current mailing address, the Clerk of Court

will issue a check to Plaintiff in the amount of $350 and mail it to him via certified mail.

         SO ORDERED.

Dated:     July 22, 2020
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




                                                  3
